                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23065-BLOOM/Louis

JOSE SOCCORO VIZUETH,

       Plaintiff,

v.

U.S. CITIZENSHIP AND
IMMIGRATION SERVICES, et al.,

      Defendant.
________________________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon Defendant’s Motion to Dismiss, ECF No. [10]

(“Motion”), filed on September 19, 2019. The Motion was previously referred to the Honorable

Lauren F. Louis for a Report and Recommendations (“R&R”). See ECF No. [11]. On December

6, 2019, Judge Louis issued a R&R recommending that the Motion be granted and that this case

be dismissed for lack of subject matter jurisdiction and failure to state a claim. ECF No. [17]. The

R&R also stated that the parties could file any objections within fourteen days of the date of the

R&R. To date, neither party has filed any objections, nor have they sought additional time in which

to do so.

       Nevertheless, the Court has conducted a de novo review of Judge Louis’s R&R and the

record, and is otherwise fully advised in the premises. Williams v. McNeil, 557 F.3d 1287, 1291

(11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds the R&R to be well

reasoned and correct. The Court therefore agrees with the analysis in Judge Louis’s R&R and

concludes that this case should be dismissed for the reasons set forth therein.
                                                     Case No. 19-cv-23065-BLOOM/Louis


       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

             1. The R&R, ECF No. [17], is ADOPTED;

             2. The Motion, ECF No. [10], is GRANTED;

             3. This case is DISMISSED WITHOUT PREJUDICE;

             4. The Clerk shall CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida, on December 23, 2019.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                              2
